Citation Nr: 1209279	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  06-28 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a fracture of the right tibia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In December 2006, the Veteran testified at a hearing before a Decision Review Officer (DRO).  A transcript of the hearing is associated with the claims file.  

In September 2010, the Board remanded the matter for further development and adjudication.  The case has been returned to the Board for further appellate action.  


REMAND

Following a review of the record, the Board has determined that further development is required.  

The Board notes that the Veteran was provided with VA examinations, with the most recent examination taking place in November 2010.  Unfortunately, the Board finds that the report of the November 2010 examination is inadequate for adjudication purposes, as there is a discrepancy between the physical findings associated with the Veteran's disability on appeal, and the examiner's assessment of the disability's functional effects on the Veteran's activities of daily living.  

Notably, while there were complaints of pain and objective evidence of mild tenderness at the fracture site, the examiner found no evidence that the disability affected the motion of a joint.  Further, there was no evidence of abnormal angulation, full or partial loss of the bone, false joint, malunion, or nonunion.  Moreover, there were no joint abnormalities, no signs of active infection, no evidence of abnormal weight bearing, and no evidence of genu recurvatum.  X-rays showed an old, well-healed fracture of the mid shaft of the right tibia, with some minor residual lateral displacement and angulation.  

However, the examiner stated that the Veteran was prevented from exercise, sports, and recreation, shopping was severely limited, and chores and traveling were moderately limited.  The examiner also stated that regarding the Veteran's ability to work, the Veteran would be unable to perform prolonged walking or prolonged standing, and would be able to climb only on an occasional basis.  He would also be unable to use his right lower extremity repetitively, such as in using foot controls.  

Thus, given the above noted discrepancies, the Board finds another VA examination is warranted to determine the current severity of the disability on appeal.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim.

2. Then, the Veteran should be afforded a VA examination to determine the nature and extent of all impairment due to his service-connected residuals of a fracture of the right tibia.  The claims folder must be made available to and reviewed by the examiner.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's claim based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
						
This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

